
	
		I
		111th CONGRESS
		1st Session
		H. R. 2704
		IN THE HOUSE OF REPRESENTATIVES
		
			June 4, 2009
			Ms. Harman introduced
			 the following bill; which was referred to the
			 Committee on Homeland
			 Security
		
		A BILL
		To direct the Secretary of Homeland Security to close the
		  National Applications Office of the Department of Homeland
		  Security.
	
	
		1.FindingsCongress finds the following:
			(1)In its current form, the National
			 Applications Office of the Department of Homeland Security (NAO) would process
			 requests for classified satellite information from nontraditional users of
			 intelligence for civil, homeland security, and law enforcement purposes without
			 a clear legal framework to govern its use or stringent standards and protocols
			 to protect privacy and civil liberties.
			(2)Existing law
			 already provides that capability through a “Civil Applications Committee”
			 within the Department of Interior.
			(3)The United States
			 law enforcement community, who comprise a majority of the new users of the NAO,
			 have not requested that new capability.
			(4)Section 525 of the
			 Consolidated Appropriations Act, 2008 (Public Law 110–161; 121 Stat. 2074)
			 prohibited funds from being made available to commence operations of the NAO
			 until the Secretary of Homeland Security certified that the program complies
			 with all existing laws, including all applicable privacy and civil liberties
			 standards, and that certification was reviewed by the Government Accountability
			 Office (GAO).
			(5)GAO found serious
			 flaws in the NAO, specifically that the Department of Homeland Security (DHS)
			 has failed to provide sufficient assurances that requests for classified
			 information will be fully reviewed to ensure it can be legally provided.
			(6)On April 9, 2008,
			 in a letter to Members of Congress, the Secretary of Homeland Security
			 certified that the NAO complies with all existing laws, including all
			 applicable privacy and civil liberties standards. The Secretary also provided a
			 charter for the office, privacy and civil liberties impact assessments, and NAO
			 standard operating procedures. GAO deemed the certification and standard
			 operating procedures insufficient.
			(7)Despite numerous
			 requests by Congress in writing, in open hearings, and in person for a legal
			 framework and a full justification for the Department's certification of the
			 NAO, DHS seeks to operate the office before establishing clear definitions for
			 law enforcement and homeland security requests for satellite imagery.
			(8)Operation of the
			 NAO in its current state poses serious constitutional questions and threatens
			 to violate the privacy of Americans and their civil liberties.
			2.Closure of the
			 National Applications Office of the Department of Homeland
			 SecurityNotwithstanding any
			 other provision of law, the Secretary of Homeland Security shall immediately
			 close the National Applications Office of the Department of Homeland
			 Security.
		
